OPINION OF THE COURT
Bracken, J.
The primary issue on this appeal is one of first impression in this Department, namely, whether, in a medical malpractice action, the plaintiffs’ counsel in summation may request a specific dollar figure for damages. Because we believe that counsel may as a matter of fair comment make such a request and since that request was denied by the trial court in this instance, we reverse and direct a new trial on the issue of damages only.
The plaintiff Willi Braun came under the care of the defendant Dr. Naseer Ahmed in 1976, primarily for the treatment of diabetes. During a visit in May 1978, Braun complained of *420an irritation on the foreskin of his penis. Dr. Ahmed diagnosed an inflamed foreskin and prescribed an ointment. Braun’s condition did not improve and in December, seven months later, the defendant recommended a circumcision.
While Braun arranged with a surgeon to undergo such surgery in January 1979, he thereafter canceled the procedure and continued under the defendant’s care. He was eventually circumcised in January 1980 after his condition worsened. A biopsy revealed cancerous cells, necessitating a partial penectomy in February 1980.
Braun and his wife subsequently brought this action against Dr. Ahmed on the ground that he had failed to warn Braun of the possibility of penile cancer, and had further led Braun to believe that his condition did not require immediate surgery. After trial, the jury returned a verdict against Dr. Ahmed apportioning his fault at 65% and that of the plaintiff Willi Braun at 35%, and awarding damages totaling $147,000.
The parties raise three issues on their respective appeal and cross appeal which warrant discussion. The defendant contends that the plaintiffs did not establish a prima facie case in that they failed to call a medical expert and relied instead upon the defendant’s testimony to establish liability. The plaintiffs contend that the trial court erred both in refusing to permit the plaintiffs’ counsel to request a specific dollar amount during summation, and in refusing to set aside the jury award as inadequate.
With respect to the issue of the defendant’s liability, the trial court did not err in denying the defendant’s motion to dismiss the complaint. While "it is incumbent upon the plaintiff to present expert testimony in support of the allegations to establish a prima facie case of malpractice” (Keane v Sloan-Kettering Inst. for Cancer Research, 96 AD2d 505, 506; see also, Paul v Boschenstein, 105 AD2d 248, 249), it is also well settled "that a plaintiff in a medical malpractice action may call as a witness the doctor against whom she brought the action and question him as a medical expert” (Segreti v Putnam Community Hosp., 88 AD2d 590, 592). In this case, the defendant himself served as the plaintiffs’ expert. Dr. Ahmed testified as to the requisite standard of care, namely, that in May 1978 it would have been a departure to fail to advise Braun about the danger of cancer, that Braun had no penile cancer in May 1978, that he had warned Braun about the possibility of cancer, and that the subsequent partial penec*421tomy would not have been necessary if Braun had undergone the circumcision in May 1978. On the other hand, Braun testified that the defendant had never warned him about the possibility of cancer. Thus, the jury was squarely presented with a question of fact as to whether the defendant warned Braun of the possibility that the inflammatory condition of his foreskin could become cancerous. The remaining contentions as to liability are without merit, and we therefore , affirm the jury’s findings of fact as to liability, including the jury’s findings with respect to the apportionment of fault.
We now address the principal issue raised on this appeal —whether counsel in summation in a medical malpractice action may request a specific sum from the jury for damages.
This issue may be resolved by reviewing both the role of the jury and of counsel in summation and relating their functions to the 1976 medical malpractice legislation and to the determination in Tate v Colabello (58 NY2d 84).
The jury is sworn to render a verdict based upon the evidence, and if liability is established, the jurors must ascertain and award damages. The evidence determines the amount (Williams v Brooklyn El. R. R. Co., 126 NY 96, 100, 102). In other words, the jury must "translate the value of the [plaintiffs] injuries and of * * * consequent pain and suffering into dollars and cents” (Tate v Colabello, supra, at 87). It is evident that this translation of pain and suffering into dollars and cents is " 'difficult of * * * estimation’ ”, since pain has "no market price[,] [i]t [cannot be] bought, sold, or bartered,” and "no standard of value may be applied” (Franco v Fujimoto, 47 Haw 408, 419, 424, 390 P2d 740, 748, 750). Yet, the jury is guided by the court in this difficult endeavor with only an instruction that it is to award reasonable compensation (Paley v Brust, 21 AD2d 758).
Regarding the role of counsel, as a general principle there exists a right of fair comment on the evidence, described as follows: "It is the privilege of counsel in addressing a jury to comment upon every pertinent matter of fact bearing upon the questions which the jury have to decide. This privilege it is most important to preserve and it ought not to be narrowed by any close construction, but should be interpreted in the largest sense * * * The jury system would fail much more frequently than it now does if freedom of advocacy should be unduly hampered and counsel should be prevented from exercising within the four corners of the evidence the widest *422latitude by way of comment, denunciation or appeal in advocating his cause” (Williams v Brooklyn El. R. R. Co., supra, at 102-103). Although broad in scope, counsel’s liberty of discussion must remain within the issues and the evidence (Taype v City of New York, 82 AD2d 648, 651; Horton v Terry, 126 App Div 479, 480).
Distinct from the right of fair comment is counsel’s right to place the contentions of the parties, as stated in the pleadings, before the jury. The "[statements, admissions and allegations in pleadings are always in evidence for all the purposes of the trial of the action. They are made for the purpose of the trial, and are before the court and jury, and may be used for any legitimate purpose” (Holmes v Jones, 121 NY 461, 466; Tisdale v President of Del. & Hudson Canal Co., 116 NY 416; Field v Surpless, 83 App Div 268, 271; Owen A. Mandeville, Inc. v Zah, 38 AD2d 730, appeal dismissed 30 NY2d 833, affd 35 NY2d 769 [held error to prevent counsel from reading a paragraph of the defendant’s bill of particulars to compare it with the evidence]). Counsel’s right to use the pleadings before the jury is limited by the adversary’s right to have the jury instructed that .the complaint is not evidence and that the jurors should reach their determination only from the evidence (Rice v Ninacs, 34 AD2d 388, 392).
Narrowing our focus to counsel’s right to argue a specific monetary amount, New York has long permitted mention of the figure stated in the ad damnum clause (Tisdale v President of Del. & Hudson Canal Co., supra). However, a recent determination permits mention of a lesser lump-sum figure, apparently based upon the evidence, as it clearly does not come from the pleadings (see, Tate v Colabello, supra). Of course, counsel still may not ask for damages in an amount exceeding the sum demanded in the ad damnum clause (Tate v Colabello, supra).
A review of decisions in our sister States reveals that a majority of jurisdictions permit presentation of some figure representing damages for pain and suffering, whether as fair comment on the evidence, as presentation of the pleadings, or as argument of a unit-of-time or per diem formula1 (see, Annotation, 14 ALR3d 541; Annotation, 60 ALR2d 1347; Caley v Manicke, 24 Ill 2d 390, 182 NE2d 206 [in argument, proper *423for counsel to tell the jury what he considered a fair compensation under the evidence]; Affett v Milwaukee & Suburban Transp. Corp., 11 Wis 2d 604, 106 NW2d 274, 280 [proper for the defendant’s counsel to state and argue the amount of future pain and suffering which he believed the evidence would fairly and reasonably sustain]; Missouri, Kan. & Tex. Ry. Co. v Hibbitts, 49 Tex Civ App 419, 109 SW 228 [defendant’s attorney had a right to draw a conclusion from the evidence and discuss before the jury what he thought would be a proper amount of damages]; Shockman v Union Transfer Co., 220 Minn 334, 19 NW2d 812 [argument as to amount of client’s damages based upon the evidence not error]; Maurizi v Western Coal & Min. Co., 321 Mo 378, 11 SW2d 268 [statement by plaintiff’s counsel in opening that suit was brought for $50,000 in damages was proper]; Phillips v Fulghum, 203 Va 543, 125 SE2d 835 [permissible for defendant’s counsel to bring to the jury’s attention, both in opening and summation, the amount sued for]; Meissner v Smith, 94 Idaho 563, 494 P2d 567, 573 [presentation of ad damnum proper]; Duguay v Gelinas, 104 NH 182, 182 A2d 451, 454 [allowing counsel to argue to the jury the lump sum he elects to recover or the ad damnum of the writ]; Beagle v Vasold, 65 Cal 2d 166, 417 P2d 673, 681 [prohibition of per diem argument deprives counsel of the full fruit of advocacy on the issue of damages]). The issue of a per diem or unit-of-time argument has sparked the most controversy, however, and subsequent to Beagle v Vasold (supra), where, after extensive analysis and discussion of the conflicting views, California joined the growing majority of jurisdictions approving such an argument, six additional States have joined the majority (see, Higgins v Hermes, 89 NM 379, 552 P2d 1227, 1230, cert denied 90 NM 8, 558 P2d 620; Hardwick v Price, 114 Ga App 817, 152 SE2d 905, 908; Weeks v Holsclaw, 306 NC 655, 295 SE2d 596, 597, reh denied 307 NC 273, 302 SE2d 884; Graeff v Baptist Temple, 576 SW2d 291, 302 [Mo] [hybrid]; Worsley v Corcelli, 119 RI 260, 377 A2d 215, 218; Barretto v Akau, 51 Haw 383, 463 P2d 917, 923 [overruling earlier decision in Franco v Fujimoto, 47 Haw 408, 390 P2d 740, supra, which prohibited per diem argument]). In this State, the Court of Appeals has declined to pass upon the permissibility of a unit-of-time argument (see, Tate v Colabello, 58 NY2d 84, 88, supra), although this Department, prior to Tate, rejected such arguments as improper De Cicco v Methodist Hosp., 74 AD2d 593; Chlystun v Frenmer Transp. Corp., 74 AD2d 862).
*424A minority of jurisdictions still prohibit mention of any sum to the jury (see, e.g., Botta v Brunner, 26 NJ 82, 138 A2d 713).
Although the following excerpts refer to a discussion of a unit-of-time or per diem formula to the jury, they nevertheless reflect the conflicting positions on the larger issue of comment as to any figure:
"For hundreds of years, the measure of damages for pain and suffering following in the wake of a personal injury has been 'fair and reasonable compensation.’ This general standard was adopted because of universal acknowledgement that a more specific or definitive one is impossible. There is and there can be no fixed basis, table, standard or mathematical rule which will serve as an accurate index and guide to the establishment of damage awards for personal injuries. And it is equally plain that there is no measure by which the amount of pain and suffering endured by a particular human can be calculated. No market place exists at which such malaise is bought and sold. A person can sell quantities of his blood, but there is no mart where the price of a voluntary subjection of oneself to pain and suffering is or can be fixed. It has never been suggested that a standard of value can be found and applied. The varieties and degrees of pain are almost infinite. Individuals differ greatly in susceptibility to pain and in capacity to withstand it. And the impossibility of recognizing or of isolating fixed levels or plateaus of suffering must be conceded * * *
"As has been indicated, pain and suffering have no known dimensions, mathematical or financial. There is no exact correspondence between money and physical or mental injury or suffering, and the various factors involved are not capable of proof in dollars and cents. For this reason, the only standard for evaluation is such amount as reasonable persons estimate to be fair compensation” (Botta v Brunner, supra, at 92-95, at 718, 720; emphasis supplied; Annotation, 60 ALR2d 1347).
The inherent weakness in this analysis is that it posits the jurors’ duty as having to do the impossible, i.e., from evidence which is "not capable of proof in dollars and cents” they must fix dollars and cents damages, and, under the New Jersey rule, must do so without guidance.
On the other hand, the following arguments are offered in support of guidance: " 'Authorities approving such arguments give numerous reasons: (1) that it is necessary that the jury be *425guided by some reasonable and practical considerations; (2) that a trier of the facts should not be required to determine the matter in the abstract, and relegated to a blind guess; (3) that the very absence of a yardstick makes the contention that counsel’s suggestions of amounts mislead the jury a questionable one; (4) the argument that the evidence fails to provide a foundation for per diem suggestion is unconvincing, because the jury must, by that or some other reasoning process, estimate and allow an amount appropriately tailored to the particular evidence in that case as to the pain and suffering or other such element of damages; (5) that a suggestion by counsel that the evidence as to pain and suffering justifies allowance of a certain amount, in total or by per diem figures, does no more than present one method of reasoning which the trier of the facts may employ to aid him in making a reasonable and sane estimate; (6) that such per diem arguments are not evidence, and are used only as illustration and suggestion; (7) that the claimed danger of such suggestion being mistaken for evidence is an exaggeration, and such danger, if present, can be dispelled by the court’s charges; and (8) that when counsel for one side has made such argument the opposing counsel is equally free to suggest his own amounts as inferred by him from the evidence relating to the condition for which the damages are sought’ ” (Franco v Fujimoto, supra, at 416-417, at 746-747).
The foregoing represents the background against which we must make our determination as to whether counsel in a medical malpractice action in this State may mention a figure to the jury. To recapitulate, the possible bases for counsel’s argument to the jury on damages are the amount prayed for in the pleadings, a lump sum or fair comment on the evidence, and a per diem or other unit-of-time formula. We are not called upon to decide which of these bases are available in New York in the ordinary negligence action, for presentation. to the jury of the ad damnum and a lesser lump-sum figure has been approved, and use of time formulas remains undecided by our highest court (see, Tate v Colabello, 58 NY2d 84, 88, supra; but see, Paley v Brust, 21 AD2d 758, supra). Scrutiny of Tate’s holding reveals a departure from the 98-year-old rule of Tisdale v President of Del. & Hudson Canal Co. (116 NY 416, supra) which permitted only the ad damnum figure to be given to the jury as part of the pleadings. The figure commented upon in Tate was not that stated in the pleadings, and thus, must have constituted fair comment on the evi*426dence, unless the courts adhere to the fiction that such a figure is still part of the pleadings. It is this permitted departure from the pleadings which raises the question of whether a fair-comment or lump-sum standard may be used in a medical malpractice action, where, by statute, the pleadings contain no ad damnum clause for general damages (see, CPLR 3017 [c]).
Having examined the history of the 1976 medical malpractice legislation and finding no reason to conclude that the Legislature intended to curb comment to the jury, we conclude that counsel in a medical malpractice action may argue a lump-sum figure based upon the evidence. Counsel is, however, circumscribed by the pleadings and may not argue a figure which cannot be considered reasonable.
Turning to the legislation, CPLR 3017 (c) prohibits a specific dollar demand in the ad damnum clause where the action is against a physician, and, as of 1980, where it is against a municipality. It is this prohibition upon which our colleagues rely to justify a further prohibition against fair comment to the jury on the evidence.
It is clear that the 98-year-old right to read the pleadings to the jury (see, Tisdale v President of Del. & Hudson Canal Co., supra), is affected by CPLR 3017 (c), because if the pleadings are read they will contain no dollar demand. This ancillary consequence of eliminating the specific demand was explained as follows: "[I]f the court’s usual practice is to allow the plaintiff on summation to tell the jury how much the complaint demands * * * there will be nothing to tell, hereafter, in a medical malpractice action, which will leave the jury to calculate the plaintiff’s damages without the plaintiff’s complaint demand as a guide” (Siegel, 1976 Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C3017:ll, at 47 [1987 Pocket Part]). It is emphasized that as of 1976, prior to Tate, there was no clear right to present a plaintiff’s specific dollar demand to the jury other than through the pleadings.
Without knowledge of the legislative history, one would presume that the purpose of removing the dollar figure from the ad damnum (CPLR 3017 [c]) was to keep such a monetary demand from the jury in furtherance of the general policy of the 1976 medical malpractice legislation, i.e., to reduce medical malpractice insurance premiums. It was not. The legislative bill jacket for CPLR 3017 (c) is silent regarding the *427purpose of eliminating the specific sum in the medical malpractice ad damnum (a minor part of the legislative package to deal with the medical malpractice insurance crisis). However, the Report of the Special Advisory Panel on Medical Malpractice chaired by William J. McGill (hereinafter the McGill Report), could not have been more specific or clear as to the purpose of the amendment. CPLR 3017 (c) was to have the salutary effect of appeasing doctors. In contrast to the balance of the legislative package, it was not intended to affect the rates of premiums for malpractice insurance.
As part of the short-term package of recommendations to meet the immediate insurance crisis, the panel recommended a $100,000 ceiling on pain and suffering awards, itemized verdicts, abolition of the collateral source rule,2 regulated contingent fees, and structured awards for future damages. Each of the foregoing recommendations indicated that the suggested change would reduce insurance premiums (McGill Report, at 39, 41, 43, 44).
In stark contrast, the recommendation concerning the ad damnum clause unequivocally stated, "the elimination of the ad damnum clause will not reduce insurance premiums” (McGill Report, at 45). The full text indicates that the purpose was solely to avoid adverse publicity, to wit:
"5. Ad Damnum Clauses
"The ad damnum clause is the final paragraph in plaintiff’s complaint and has been considered an essential part of his pleading. In fact, the clause serves very little legal purpose other than to set the upper limit of recovery. Because the plaintiff is free to assert any amount of damages he chooses, ad damnum clauses in medical malpractice actions have frequently alleged damages in very high amounts. Because such figures are often picked up by the news media and form the basis for adverse publicity, ad damnum clauses have become a special irritant to the medical profession. The fact that a case in which a high figure was asserted in the ad damnum clause is subsequently settled for a relatively low amount or ends with a judgment for the defendant is not commonly given equal media coverage.
*428"Though the elimination of the ad damnum clause will not reduce insurance premiums, the Panel recommends the abolition of ad damnum clauses in medical malpractice actions by amendment of Section 3017 of the Civil Practice Law and Rules to require that the complaint include a demand for 'reasonable damages' without specifying the amount” (McGill Report, at 45).
The staff papers reinforce this conclusion, as they state: "Elimination of the ad damnum clause will not reduce insurance premiums, and none of the health care providers have argued that it would. Its elimination, which has also been recommended by the City Bar Association Report, however, will do away with an unnecessary irritant” (McGill Report, at 201).
The legislative bill jacket for the 1980 amendment to CPLR 3017 (c) — which added municipalities as defendants against which ad damnum dollar specifics are prohibited — again emphasizes "sensationalism” and publicity abuses to which ad damnum clauses are subject. Supporters of the bill stated that the amendment would not have any negative effect on litigants.
From the legislative bill jacket for CPLR 3017 (c) and the McGill Report, therefore, it appears that the only purpose of the ad damnum legislation was to reduce publicity concerning exaggerated demands. The negative effects of such publicity were first, irritation and embarrassment to physicians, and second, a spiral of inflated demands resulting from publicized demands (i.e., published figures setting a going rate below which subsequent complaints do not drop).
A by-product of the amendment not considered by the McGill Report was that there was no longer a specific dollar demand to be placed before a jury in summation. Thus, the Appellate Division, Third Department, was not on solid ground when it stated in Bechard v Eisinger (105 AD2d 939) that CPLR 3017 (c) was drafted to prevent, in part, the effects of exaggerated demands for damages which could be read to the jury and thereby bias them towards making excessive awards. We find no authority for this view, as the amendment to CPLR 3017 was not drafted to prevent jury reaction to the ad damnum, except insofar as potential jurors could be "preconditioned” by sensational news accounts of inflated demands *429making them aware of the "going rates”3 (see, 1976 McKinney’s Session Laws of NY, Governor’s Special Message, at 2428). Moreover, Bechard’s alternate rationale is in direct conflict with Tate, since the court in Bechard considered that fair comment "resulted in counsel becoming an unsworn witness and rendering opinion testimony which would not have been admissible into evidence” (Bechard v Eisinger, supra, at 941).
Our dissenting colleagues argue that the plaintiff in an ordinary negligence case is bound by the "upper limit” demand in the complaint and that a medical malpractice plaintiff is not so bound. Our answer to this argument is that a plaintiff in a medical malpractice action is more likely to be bound by a demand for reasonable damages than is a plaintiff in a negligence action who may demand any figure at all, reasonable or otherwise. It is this reality which most readily explains the departure by the Court of Appeals from the former rule limiting a plaintiff to that figure demanded in the complaint. Once the departure from the figure demanded in the complaint is made, and counsel is permitted to argue a figure based on the evidence, there exists no reason to prohibit medical malpractice plaintiffs from suggesting a sum to the jury. To prohibit comment may result in inadequate awards to those who have severe injuries — a result never intended by the McGill Panel or the Legislature. Medical malpractice plaintiffs should not be treated differently at the advocacy stage of summation. They should be able to suggest a reasonable figure to the jury although they are no longer permitted to place a figure in the complaint.
Aside from Bechard v Eisinger (supra), the only other case to address the issue since Tate (58 NY2d 84, supra) is Thornton v Montefiore Hosp. (120 Misc 2d 1003, mod 99 AD2d 1024), wherein the trial court recognized the right of counsel in a medical malpractice action to suggest in summation an amount that the jury might award (Thornton v Montefiore Hosp., supra, at 1005). In Thornton, the trial court reduced the jury’s verdict on damages, and the Appellate Division, First *430Department, further reduced the damage award and otherwise affirmed. However, the affirmance cannot be viewed as constituting approval of the trial court’s ruling on the summation issue, because the issue was not preserved and was not addressed in the briefs on appeal. Nevertheless, we agree with Thornton’s ruling, except insofar as the trial court considered itself powerless to prohibit the plaintiffs counsel from suggesting a sum of $8,000,000 to the jury. In a medical malpractice action, the plaintiff is limited to a demand for reasonable damages by his or her complaint, and in summation must suggest a figure that may be characterized as reasonable, or not unreasonable, as a matter of law. The final court-reduced award in Thornton was $484,480 (Thornton v Montefiore Hosp., 99 AD2d 1024, supra). As a matter of law, it can be said that $8,000,000 was not reasonable and not within the complaint’s demand.
Our dissenting colleagues argue that by permitting counsel in summation, and, inevitably, at earlier stages of the trial as well, to suggest a sum of money that the jury ought to award, we are thereby requiring the Trial Judge to conduct an unprecedented and unduly burdensome pretrial procedure whereby he must evaluate the damage claims in the case and determine what constitutes a reasonable figure for purposes of fair comment at appropriate stages of the ensuing trial. This argument is, however, unfounded, because the sole issue presented on appeal in this case is whether the Trial Judge should have permitted the plaintiffs counsel to suggest a dollar figure in the course of his summation. When the trial reaches the point where summations are about to be delivered, all of the evidence in the case has been presented, and the trial court is therefore in a position to adequately determine a reasonable figure upon which counsel may comment during their respective summations, and to determine the appropriate manner in which the remaining aspects of the case are to be submitted to the jury. Thus, we hold only that counsel in a medical malpractice action may suggest a reasonable figure for damages in summation, and we express no view as to whether counsel may offer such suggestions during voir dire, opening statements and at other stages of the trial.
In sum, the Legislature in the 1976 legislation never intended to relegate medical malpractice victims to lesser awards by eliminating ad damnum clauses from their complaints, and Tate authorized counsel to suggest the amount of a damage award to the jury, thus permitting reasonable *431figures to be presented to the jury to guide them when they inevitably ask, "How much is reasonable?”
Before reaching the plaintiffs’ claim that the jury award was inadequate, we find it necessary to comment upon several further points made by our colleagues.
First, we perceive no basis for the apparent distinction drawn by our colleagues between economic damages, e.g., medical expenses and loss of earnings, and damages for non-economic loss, e.g., pain and suffering. They concede that counsel have an absolute right to comment to the jury about the sums proven for economic damages, just as they may comment upon the other evidence in the case, but they would absolutely prohibit counsel from commenting about the value of damages for pain and suffering. However, because the dissenters adopt the view that the right to suggest a specific sum of money is derived solely from the ad damnum clause of the complaint, and because CPLR 3017 (c) proscribes the inclusion of any statement as to the amount of damages sought in the complaint without drawing a distinction between economic and noneconomic damages, the willingness of the dissenters to permit comment on the sums sought for economic loss serves to undermine their position regarding comment on pain and suffering.
We next refer to the Governor’s Special Message to the Legislature, from which our colleagues wrote: "It is also contended that, especially in medical malpractice cases, exaggerated demands are used to precondition the jury and result in excessively high awards” (1976 McKinney’s Session Laws of NY, Governor’s Special Message, at 2428). Focusing on use of the words "the jury”, our colleagues imply that a specific jury in a specific case is the subject and target of "pre-conditionting]” by comments as to dollar amounts. We cannot subscribe to this view as it departs from the analysis in the McGill Report and cannot explain use of the word "pre-condition”. Preconditioning does not come from a single exposure during trial, and can only result from repeated exposure. Use of the word "pre-condition” suggests that it happens long before jurors are sworn as a result of newspaper accounts of excessive demands in other medical malpractice cases which may set the going rates for particular injuries in the minds of those who later serve on juries. Under these circumstances, use of the words "the jury” was merely imprecise, and cannot be read to have any reference to a particular convened jury.
*432The position taken by our colleagues may be characterized by the following: "[t]he plaintiff sues for money. The defendant defends against an award of money. The jury is limited to expressing its findings in terms of money. Nevertheless the jury must be precluded from hearing any reference whatever to money” (Note, 12 Rutgers L Rev 522).
In closing, we simply note that we find this position untenable.
Finally, the plaintiffs contend that the jury award totaling $147,000 was grossly inadequate. Because we are reversing and ordering a new trial on the issue of damages, we do not reach this question of inadequacy. The judgment should be reversed, and a new trial granted limited to the issue of damages only.

. Under a unit-of-time or "per diem” formula "small units of time of pain and suffering are given a specific monetary value and multiplied at this rate for the entire time for which it might be endured” (Tate v Colabello, 58 NY2d 84, 88; see also, Paley v Brust, 21 AD2d 758).


. "The collateral source rule is a rule in common law that provides that in setting an award the court or jury may not take into account the fact that part of the plaintiffs damages are already covered from other sources, such as his own health insurance, disability compensation, and the like” (McGill, Report of the Special Advisory Panel on Medical Malpractice, at 38-39).


. It is noted that the Association of the Bar of the City of New York did refer to jury reaction when recommending elimination of ad damnum specifics. However, it did so only because of its belief that "reading of the ad damnum to the jury by plaintiff’s counsel in summation may appear to add some official sanction to the sum sued for” (emphasis supplied). Such danger is not present when counsel "suggests” a sum to the jury rather than reading the complaint.